Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on October __, 2018 by and
between Bespoke Extracts, Inc., a Nevada corporation (the “Company”) and Niquana
Noel (the “Executive”).

 

WHEREAS, the Company wishes to employ the Executive pursuant to the terms and
conditions of this Agreement and Executive wishes to be employed by the Company
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company will continue to employ Executive, and Executive
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement, for the period as of the date of this Agreement and ending as
provided in Section 5 (the “Employment Period”).

 

2. Position and Duties. During the Employment Period, Executive will serve as
the Chief Executive Officer and President of the Company and its Subsidiaries.
Executive shall render such managerial, supervisory and other executive services
to the Company and its Subsidiaries, as are from time to time necessary in
connection with the management and affairs of the Company and its Subsidiaries,
in each case subject to the authority of the Board of Directors of the Company
(the “Board”). Executive will devote his best efforts and all of his business
time and attention (except for permitted vacation periods and reasonable periods
of illness or other incapacity) to the business and affairs of the Company and
its Subsidiaries. Executive will report directly to the Board of the Company.
Executive will perform his duties and responsibilities to the best of his
abilities in a trustworthy and businesslike manner.

 

3. Compensation and Benefits.

 

(a) Compensation. Upon execution of this Agreement, the Company will issue the
Executive a warrant to purchase up to 20,000,000 shares at a price per share of
$0.0001 of restricted Company common stock. The Company shall pay Executive an
annual salary (“Salary”) at the gross salary of $96,000. Such salary shall be
payable in accordance with the Company’s standard payroll procedures.
employees. 

 

(b) Reimbursement of Expenses. During the Employment Period, the Company will
reimburse Executive for all reasonable out-of-pocket expenses necessarily
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses. Reimbursement
by the Company for the expenses set forth in above will be subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

4. Performance Bonuses. During the Employment Period and on an annual basis,
Company shall, in the sole discretion of the Board and consistent with the best
interests of the Company, the shareholders and corporate governance best
practices, pay Executive an annual year-end performance bonus as deemed
appropriate by the Board (the “Bonus”).

 

5. Termination. The Employment Period will commence as of the date of this
Agreement and will continue until the earlier of: (i) the fourth anniversary of
the date hereof; (ii) Executive’s resignation, death or disability or other
incapacity (as reasonably determined by the Board in good faith); or (iii) the
giving of notice of termination by the Company or a majority of the members of
the Board (A) for Cause or (B) for any other reason or for no reason (a
termination described in this clause (iii) (B) being a termination by the
Company without Cause). For the purposes of this Agreement, “Cause” shall mean
(a) conviction of, or a plea of guilty or no-contest or similar plea with
respect to, a felony or the commission of any act or omission involving actual
fraud or embezzlement with respect to the Company or any of its Subsidiaries,
(b) willful misconduct or breach of fiduciary duty with respect to the Company
or any of its Subsidiaries or (c) material breach of Section 2 of this Agreement
(provided, that to the extent a material breach of Section 2 of this Agreement
may be cured, Executive shall have 15 business days to cure such breach from the
date on which the Board delivers written notice to Executive reasonably
identifying such breach).

 



1

 

 

6. Confidential Information. Executive acknowledges that the information,
observations and data that have been or may be obtained by him during his
employment relationship with, or through his involvement as a shareholder or
director of, the Company or any Subsidiary or predecessor thereof (each of the
Company, any Subsidiary or Affiliate or any such Affiliate predecessor being a
“Company and its Subsidiaries”), prior to and after the date of this Agreement
concerning the business or affairs of the Company and any of its Subsidiaries
(collectively, “Confidential Information”) are and will be the property of the
Company and its Subsidiaries. Therefore, Executive agrees that he will not
disclose to any unauthorized Person or use for the account of himself or any
other Person any Confidential Information without the prior written consent of
the Company (by the action of the Board), unless and to the extent that such
Confidential Information has become generally known to and available for use by
the public other than as a result of Executive’s improper acts or omissions to
act, or is required to be disclosed by law. Executive will deliver or cause to
be delivered to the Company at the termination of the Employment Period, or at
any other time the Company or any of its predecessors or Subsidiaries may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
relating to Confidential Information or the business of any Company and its
Subsidiaries which he may then possess or have under his control.

 

7. Enforcement. The Company and Executive agree that if, at the time of
enforcement of Section 6, a court holds that any restriction stated in any such
Section is unreasonable under circumstances then existing, then the maximum
period, scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to information of the type described
in Section 6, the Company and Executive agree that money damages would be an
inadequate remedy for any breach of Section 6. Therefore, in the event of a
breach of Section 6, Company and its Subsidiaries may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions of Section 6. The
provisions of Section 6 are intended to be for the benefit of each Company and
its Subsidiaries and their respective successors and assigns, each of which may
enforce such provisions and each of which (other than the Company) is an express
third-party beneficiary of such provisions and this Agreement generally.
Section 6 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

8. Incentive Compensation Plans. Executive shall be entitled to participate in
any and all incentive compensation plans.

 

9. Other Representations and Warranties of Executive. Executive represents and
warrants to the Company and its Subsidiaries as follows:

 

(a) Other Agreements. Executive is not a party to or bound by any employment,
non-compete, non-solicitation, nondisclosure, confidentiality or similar
agreement with any other Person which would materially affect his performance
under this Agreement.

 

(b) Authorization. This Agreement when executed and delivered shall constitute a
valid and legally binding obligation of Executive, enforceable against Executive
in accordance with its terms.

 

10. Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement.

 

11. Certain Definitions. When used herein, the following terms shall have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

 

“Business” means (i) any business into which any Company and its Subsidiaries is
presently engaged or enters during the Employment Period pursuant to any
acquisition, joint venture, other strategic partnership or otherwise; and (ii)
any other business in which the Company or its Subsidiaries engage as of the
date on which Executive ceases to be employed by the Company or its
Subsidiaries.

 



2

 

  

“Good Reason Event” means, during the Employment Period, (i) a substantial
diminution in Executive’s professional responsibilities, (ii) the Company’s
failure to timely pay any amounts due to Executive hereunder or a significant
reduction in the Salary or in the aggregate of the services, perquisites, and
amenities which Executive was theretofore receiving, (iii) a change in
Executive’s work location that increases the regular one-way commute distance
between Executive’s residence and work location prior to such change by more
than 50 miles, (iv) any action or inaction that constitutes a material breach of
this Agreement by the Company.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director, managing member,
or general partner of such limited liability company, partnership, association
or other business entity. Unless stated to the contrary, as used in this
Agreement the term Subsidiary means a Subsidiary of the Company.

 

12. Key-Man Life Insurance. At the request of the Company, Executive agrees to
submit to any physical examination in connection with the Company’s or any
Subsidiary’s purchase of a “key-man” insurance policy. Executive agrees that, to
the extent that he qualifies as overtime exempt, to cooperate fully in
connection with the underwriting, purchase and/or retention of a key-man
insurance policy by the Company or any of its Subsidiaries.

 

13. Miscellaneous.

 

(a) Notices. All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given (a) on the
date of personal delivery to the recipient or an officer of the recipient, or
(b) when sent by telecopy or facsimile machine to the number shown below on the
date of such confirmed facsimile or telecopy transmission (provided that a
confirming copy is sent via overnight mail), or (c) when properly deposited for
delivery by a nationally recognized commercial overnight delivery service,
prepaid, or by deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested on the date set forth in the records
of such delivery service or on the third day after so deposited in the United
States mail.

 

(b) Amendment and Waiver. No modification, amendment or waiver of any provision
of this Agreement will be effective unless such modification, amendment or
waiver is executed by the Company (with the approval of the Board) and
Executive. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c) Severability. Without limiting the relevant terms of this Agreement,
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
that jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained in this Agreement.

 



3

 

 

(d) Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof.

 

(e) Successors and Assigns. This Agreement will bind and inure to the benefit of
and be enforceable by the Company, Executive and their respective assigns;
provided that Executive may not assign his rights or delegate his duties under
this Agreement without the prior written consent of the Company.

 

(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts each of which may be an electronically transmitted copy which shall
be deemed an original, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.

 

(g) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation. The use of the
words “or,” “either” or “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. The parties
agree that prior drafts of this Agreement shall be deemed not to provide any
evidence as to the meaning of any provision hereof or the intent of the parties
hereto with respect hereto.

 

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED SOLELY AND
EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. THE PARTIES HERETO
HEREBY EXPRESSLY AND IRREVOCABLY AGREE THAT ANY SUIT OR PROCEEDING ARISING
DIRECTLY AND/OR INDIRECTLY PURSUANT TO OR UNDER THIS AGREEMENT SHALL BE BROUGHT
SOLELY IN A FEDERAL OR STATE COURT LOCATED IN THE CITY, COUNTY AND STATE OF NEW
YORK. BY ITS EXECUTION HEREOF, THE PARTIES HEREBY COVENANT AND IRREVOCABLY
SUBMIT TO THE IN PERSONAM JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED
IN THE CITY, COUNTY AND STATE OF NEW YORK AND AGREE THAT ANY PROCESS IN ANY SUCH
ACTION MAY BE SERVED UPON ANY OF THEM PERSONALLY, OR BY CERTIFIED MAIL OR
REGISTERED MAIL UPON THEM OR THEIR AGENT, RETURN RECEIPT REQUESTED, WITH THE
SAME FULL FORCE AND EFFECT AS IF PERSONALLY SERVED UPON THEM IN NEW YORK CITY.
THE PARTIES HERETO EXPRESSLY AND IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH
JURISDICTION IS NOT A CONVENIENT FORUM FOR ANY SUCH SUIT OR PROCEEDING AND ANY
DEFENSE OR LACK OF IN PERSONAM JURISDICTION WITH RESPECT THERETO. IN THE EVENT
OF ANY SUCH ACTION OR PROCEEDING, THE PARTY PREVAILING THEREIN SHALL BE ENTITLED
TO PAYMENT FROM THE OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND
DISBURSEMENTS.

 

(i) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.

 



4

 

 

(j) Actions by the Company. Any action, election or determination by the Board
or any committee of the Board pursuant to or relating to this Agreement will be
effective if, and only if, it is taken or made by (or with the prior approval
of) a majority of the members of the Board who are not at the time employees of
the Company or any of the Company’s Subsidiaries.

 

(k) Section 409A. The Company and Executive intend for this Agreement either to
satisfy the requirements of Section 409A of the Code and all applicable guidance
promulgated thereunder (“Section 409A”) or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted accordingly.
If this Agreement either fails to satisfy the requirements of Section 409A or is
not exempt from the application of Section 409A, then the Company and Executive
hereby agree to amend or to clarify this Agreement in a timely manner so that
this Agreement either satisfies the requirements of Section 409A or is exempt
from the application of Section 409A while best preserving the intention of the
parties as evidenced by the terms set forth herein.

 

*****

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:       BESPOKE EXTRACTS, INC.       /s/ Marc Yahr   Name: Marc Yahr  
Title: President       EXECUTIVE:       /s/ Niquana Noel   Niquana Noel

 

 

6

 

